Citation Nr: 0716097	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-31 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
19, 2003, for the assignment of a 70 percent disability 
reevaluation for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
24, 2003, for the assignment of a 30 percent disability 
evaluation for degenerative joint disease of the left knee as 
residuals of a shell fragment wound.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the July 2003 rating determination, the RO increased the 
evaluation for degenerative joint disease of the left knee 
from 10 to 30 percent, and assigned an effective date of 
February 24, 2003.  The RO also increased the evaluation for 
PTSD to 70 percent and assigned an effective date of February 
19, 2003.  The veteran expressed disagreement with the 
effective dates and perfected his appeal with regard to the 
effective date issues.


FINDINGS OF FACT

1.  The veteran underwent VA hospitalization for treatment of 
increased PTSD symptoms on September 25, 2001.  

2.  The increase in PTSD symptoms was factually ascertainable 
on September 11, 2001.

3.  The date of receipt for the veteran's request for an 
increased evaluation for residuals of a left knee disorder 
was December 21, 2001.  

4.  An increase in left knee disability was factually 
ascertainable on VA examination on January 18, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 11, 2001, 
for the assignment of a 70 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.157, 3.400 (2006).

2.  The criteria for an effective date of January 18, 2002, 
for the assignment of a 20 percent disability evaluation for 
degenerative joint disease of the left knee as residuals of a 
shell fragment wound have been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection and disability 
evaluations have already been established and the veteran is 
seeking earlier effective dates, thus, the first four 
Dingess/Hartman notice elements have been satisfied.  

The October 2001, December 2001, and April 2003 VCAA letters 
informed the veteran what information and evidence would be 
required to grant increased evaluations for the disabilities 
listed on the title page of this decision.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, these 
letters explained that VA would try to obtain government or 
medical records, but that the veteran was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  The absence of such 
notice is generally not prejudicial to a claimant.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

Moreover, the April 2004 notice told the veteran that VA 
needed additional things from him, and that he could submit 
evidence showing that the claimed disabilities had worsened.  
Such notice should have served to advise him of the need to 
submit pertinent evidence in his possession.  

The veteran did not receive notice on the effective date 
element until March 2006.  There was a timing deficiency 
inasmuch as this notice was not provided until after the 
initial decision on his claims.  Timing deficiencies or the 
absence of notice on the effective date element is usually 
not prejudicial to a claimant.  Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007); Overton.  The veteran 
has not made any showing or allegation that the content of 
the VCAA notice resulted in any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).

The veteran's service medical records, VA, and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded several 
VA examinations to evaluate his condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Earlier Effective Date

The assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  The statute provides, in pertinent part, that:

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2006).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2006).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2006).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

PTSD

A 50 percent evaluation is to be assigned for PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In an April 2001 rating determination, the RO denied an 
evaluation in excess of 50 percent for PTSD.  The veteran was 
notified of this decision later that month.  

In October 2001, the veteran requested that his claim for an 
increased evaluation for PTSD be reopened.  The veteran 
indicated that his PTSD symptomatology had increased in 
severity.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was hospitalized for PTSD on September 
25, 2001.  He remained hospitalized for a period of three 
days.  At the time of admission, the veteran reported that he 
had depression and PTSD with decreased short term memory and 
increased sleep and appetite.  He noted difficulty since the 
September 11, 2001 attacks.  He expressed anger at the 
President and felt powerless to protect his family.  

He was alert and oriented and his actions were appropriate.  
He denied any thought disorder, suicidal ideation, or 
homicidal ideation.  He stated that he had never been 
previously hospitalized for psychiatric treatment.

At the time of an October 2001 VA outpatient visit, the 
veteran was noted to have been stable on medication until the 
September 11 attacks.  It was recommended that he not be 
allowed to re-enroll into school until his symptoms 
stabilized, which might not occur until the Spring semester.  

Mental status examination revealed that the veteran was tense 
and irritable.  His speech was logical and goal directed with 
intrusive thoughts from the war zone.  Thought processes were 
intact without evidence of psychosis.  He denied any current 
homicidal or suicidal ideation.  His mood was depressed and 
anxious.  Insight and judgment were noted to be fair.  The 
examiner rendered an Axis I diagnosis of chronic PTSD with 
impact on social and vocational function with exacerbation.  
The examiner assigned a GAF score of 49 and indicated that 
the veteran's highest GAF within the past year was 60.  

At the time of a January 2002 VA examination, the veteran 
reported that some of his PTSD symptoms had improved over the 
past few years.  These included nightmares, flashbacks, and 
hyperarousal, all of which were somewhat better with 
medication and therapy.  The symptoms of sadness, 
irritability, anger, insomnia, and anxiety persisted to the 
same degree.  The veteran noted that his marriage was being 
impaired by his psychological symptoms.  He stated that he 
and his wife had been talking about getting a divorce.  He 
gave no signs or evidence of hallucinations other than 
flashbacks.  There was no history of mania, panic disorder, 
or any other symptoms of psychosis.  The veteran reported 
that he had had multiple jobs since his separation form 
service, the longest one being for 13 years in engineering 
management.  The veteran stated that he was not able to 
currently obtain employment secondary to his PTSD.  

Mental status examination revealed that the veteran was 
casually and appropriately attired.  He was somewhat 
despondent throughout the interview.  There was no 
psychomotor abnormality.  His speech was normal in rate and 
tone.  Thoughts were vague and lacked detail.  The veteran 
tended to hesitate with his answers.  His mood was sad and 
his affect was dysphoric.  He denied hallucinations and 
lethality.  There was no gross impairment in memory or 
cognition.  He was fully alert and oriented.  His insight and 
judgement were fair to good.  

An Axis I diagnosis of chronic PTSD was rendered.  The 
examiner assigned a GAF score of 55.  She noted that the 
veteran had the capacity to handle his affairs.  She stated 
that the veteran's PTSD had improved somewhat in terms of 
reexperiencing and hyperarousal symptoms; however, these 
symptoms as well as the others remained and were affecting 
his relationships and employment.  

At the time of a February 19, 2003, VA outpatient visit, the 
veteran was noted to have symptoms of profoundly disabling 
PTSD, which included intrusive thoughts of the traumatic 
event, (3-4 days per week), flashbacks, and distress upon 
exposure to cues which reminded him of the trauma.  Media 
coverage of the war and terrorism had also increased his 
reexperiencing symptoms.  The veteran was in school but was 
in technical curriculum which allowed individual study.  He 
had problems with groups of people and had poor pragmatic 
social skills.  He was in group classes at school the 
previous semester and stated that this was a disaster.  He 
was unable to establish and maintain effective relationships 
in school or social situations.  The veteran stated that he 
was a loner and had estrangement from family and friends.  

He had not communicated with his children in two years.  He 
did not have any close friends.  The veteran had impaired 
judgement and thinking and had chronic ideation of suicide.  
He reported obsessional rituals that interfered with routine 
activities.  He was not able to tolerate being out in public.  
He was unable to sit in open areas.  He had to have his back 
against the wall at all times if in public.  He was unable to 
go to church because of the crowds.  The veteran noted having 
impaired impulse control and irritability with periods of 
near violence.  

He stated that he had problems with neglect of personal 
appearance and hygiene.  On the weekends, he did not shower 
and stayed mostly in bed.  He also had problems adapting to 
stressful circumstances and would leave a work or social 
setting to allow himself not to lose control of his emotions.  
He was afraid of becoming angry.  He could not confront 
people and was unable to be confronted by others.  If he were 
unable to escape he would blow up.  The veteran reported 
disorientation when experiencing flashbacks of Vietnam.  When 
these occurred, he was not oriented to time, place, or 
person.  

Mental status examination revealed the veteran was tense and 
irritable.  Speech was logical and goal directed.  Thought 
processes were intact without evidence of psychosis but this 
varied given symptoms.  He denied current suicidal or 
homicidal plan but ideation of both was chronic.  His mood 
was depressed and irritable.  Insight and judgement were 
poor.  An Axis I diagnosis of PTSD, chronic, with impact on 
social and vocational function was rendered.  A GAF score of 
41 was assigned, with the highest GAF being reported as 49 
for the past year.  

Because service connection had previously been granted, the 
September 25, 2001, hospital record can serve as a claim for 
an increased rating for PTSD, and can be deemed to as having 
been received on the date of that hospitalization.  38 C.F.R. 
§ 3.157.  

The September 25, 2001, hospital record documented an 
increase in PTSD symptomatology since September 11, 2001.  
This level of symptomatology was confirmed on most subsequent 
treatment and examination.  At the time of an October 2001 
visit, the examiner rendered an Axis I diagnosis of chronic 
PTSD, and assigned a GAF score of 49, reflecting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The Board notes that the January 2002 VA examiner assigned a 
GAF score of 55, and stated that the veteran had the capacity 
to handle his affairs; however, this finding appears to be an 
anomaly.  At the time of the February 2003 outpatient visit, 
the veteran's PTSD was noted to be chronic with impact on 
social and vocational function.  The examiner assigned a GAF 
score of 41 and indicated that the highest GAF score within 
the past year had been 49, which reflects serious impairment.  

The objective medical findings demonstrate that the veteran 
met the criteria for a 70 percent disability evaluation as of 
September 11, 2001, the date when an increase in  
symptomatology was first ascertainable, and which was within 
one year of the September 25, 2001 claim for increase.

Knee

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups. Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned. Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when other knee disability 
is manifested by slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The general counsel has held that separate ratings could also 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In a statement dated in November 2001, and received on 
December 21, 2001, the veteran requested an increased 
evaluation for his left knee disorder.  

At the time of his September 25, 2001, hospitalization for 
PTSD, the veteran was found to have mild tenderness of the 
posterior left knee.  In the history section of the report, 
the veteran was noted to have chronic intermittent left leg 
pain with the knee giving out at times.  Examination of the 
extremities revealed no joint deformity, edema, or 
tenderness, except for mild tenderness on the posterior left 
knee.  There were no masses noted.  The veteran had full 
range of motion with no cyanosis, clubbing, or edema.  
Peripheral pulses were equal, bilaterally.  

During a VA examination, on January 18, 2002, the veteran 
stated that he wore a knee brace on a daily basis and that he 
had weakness and giving out of the left knee which occurred 
twice a week.  He had some pain, weakness, and stiffness of 
the knee associated with instability, fatigue, and lack of 
endurance, but no locking and no current swelling.  His left 
knee developed weakness after periods of sitting for more 
than one half hour, or with stooping or climbing.  He stated 
that he would have to try to hold onto something and move 
slowly until the strength came back.  He noted that this gave 
him some limitations with driving and at work and with 
sitting or stooping.  The veteran did not have any 
constitutional symptoms of joint conditions such as anemia, 
weight loss, or fever, and had not received any treatment or 
surgery for his left knee.  He also did not have any 
prosthetic implants.  

Physical examination revealed that the veteran required a 
left knee brace for ambulation.  His gait was normal and he 
had no limitation of function with standing or walking.  
Examination of the left knee revealed no heat, redness, 
swelling, or effusion.  Both knees had range of motion from 0 
to 130 degrees with no pain elicited in these degrees of 
motion.  The left knee had a negative Drawer test but on 
McMurray testing he had crepitation palpable both on the 
medial and lateral meniscus.  He had no patellar crepitation.  
There was no DeLuca issue.  

The diagnosis was degenerative joint disease of the left knee 
with residuals of shell fragment wound with evidence of 
instability and arthritis of the left knee.  

In a June 2002 rating determination, the RO denied an 
evaluation in excess of 10 percent for residuals of shell 
fragment of the left knee with traumatic arthritis.  

In February 2003, the veteran requested that the June 2002 
rating determination be "reconsidered."  He stated that he 
had to wear a metal knee brace, and that his knee would give 
out.  He argued that this showed more than slight 
instability.  

At a May 2003 VA examination, the veteran reported that his 
left knee constantly gave out secondary to chondromalacia 
that he had developed following the shell fragment wound.  
Prolonged walking and standing caused functional impairment.  
The veteran had trouble climbing stairs and could not shop.  
Gardening was impossible for him.  He was able to drive his 
car with difficulty.  He could take out the trash but could 
not push a lawn mower.  

Physical examination revealed that the veteran had a normal 
posture.  His gait was abnormal and he had a limp on his left 
leg.  His left shoe was noted to wear out before his right.  
He wore a brace with metal stays on his left knee about 98 
percent of the time.  The knees appeared normal except for 
the brace on his left knee.  Flexion of the left knee was to 
5 degrees with pain at 0.  The veteran had full range of 
extension with pain at 0 degrees.  Aside from his pain, the 
veteran also had fatigue, weakness, lack of endurance, and 
incoordination with his left knee.  There was no ankylosis, 
and the functional impairment "was strictly due to pain."  
Drawer and McMurray's tests were negative, bilaterally.  The 
diagnosis was arthritis due to trauma of the left knee shell 
fragment wound.  The examiner stated that the veteran could 
do most aspects of daily living "except some that required 
assistance."

While a claim for increase could be found as early as 
December 21, 2001, an increase in the disability was first 
ascertainable on the January 18, 2002, when there was a 
positive McMurray's test (indicative of a torn medial 
meniscus) and instability was identified.  Based upon the 
veteran's statements at the time of his January 2002 VA 
examination that his knee gave out at least twice a week, the 
objective medical findings of the veteran wearing a brace at 
the time of the January 2002 VA examination and positive 
McMurray testing, along with the examiner noting instability 
in his diagnosis, the veteran was shown to have moderate 
instability of his left knee associated with his service 
connected disability.

The findings of arthritis with noncompensable limitation of 
motion, and the moderate subluxation warranted a combined 30 
percent disability evaluation as of January 18, 2002.  As 
such, an effective date of January 18, 2001, for the 30 
percent rating for the left knee disability, is warranted.


ORDER

An effective date of September 11, 2001, for the assignment 
of a 70 percent disability evaluation for PTSD is granted.  

An effective date of January 18, 2002, for the assignment of 
a 30 percent disability evaluation for degenerative joint 
disease of the left knee as residuals of a shell fragment 
wound is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


